              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:18-cv-00188-MR

JAMES C. McNEILL,               )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
MARQUHNE BENJAMIN JOHNSON, )
et al.,                         )                      ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on the Order requiring the Plaintiff

to show cause why Defendant Johnson should not be dismissed from this

action for failure to obtain service of process. [Doc. 28].

I.    BACKGROUND

      The pro se incarcerated Plaintiff filed this action pursuant to 42 U.S.C.

§ 1983 for incidents that allegedly occurred at the Lanesboro Correctional

Institution. [Doc. 1]. He is proceeding in forma pauperis. [Doc. 8].

      On August 14, 2018, the Complaint passed initial review with respect

to several individuals including Correctional Officer “(FNU) Johnson” for the

alleged use of excessive force. [Doc. 1 at 3; see also Doc. 10]. The North

Carolina Department of Public Safety was unable to waive service for this

former employee, but it provided his full name (Marquhne Benjamin


        Case 3:18-cv-00188-MR Document 71 Filed 06/08/20 Page 1 of 5
Johnson) and his last known address in accordance with this Court’s Local

Rules. [Doc. 15]. The Court ordered the U.S. Marshals Service to use

reasonable efforts to locate and attempt service on Defendant Johnson.

[Doc. 17]. However, the summons was returned unexecuted. [Doc. 22]. The

deputy who attempted service stated, under penalty of perjury, that “Def

moved…. No forwarding info left. No employment updates or changes in

DMV. Unable to locate Defendant.” [Doc. 22 at 2].

      On December 26, 2018, the Court notified the Plaintiff that it would

dismiss Defendant Johnson without prejudice within 14 days unless Plaintiff

showed good cause for the failure to timely serve this Defendant pursuant to

Fed. R. Civ. P. 4(m). [Doc. 28]. The Plaintiff filed a Response, arguing that

Defendant Johnson is the main perpetrator in Plaintiff’s alleged assault; that

he is intentionally avoiding the lawsuit by moving from his last known

address; that Defendant Susan Morrison told another inmate that she has

had communication with Johnson; and that Johnson can be located by the

U.S. Marshals Service through his current employer. [Doc. 30].

II.   LEGAL STANDARD

      Rule 4(m) of the Federal Rules of Civil Procedure requires a plaintiff to

serve a summons and complaint on each defendant within 90 days after the

complaint is filed. Fed. R. Civ. P. 4(m). This period is tolled while the district


                                        2

        Case 3:18-cv-00188-MR Document 71 Filed 06/08/20 Page 2 of 5
court considers an in forma pauperis complaint on initial review. Robinson

v. Clipse, 602 F.3d 605, 608 (4th Cir. 2010). Rule 4(m) requires an extension

of the service period when the plaintiff can show “good cause” for the failure

to serve. Fed. R. Civ. P. 4(m); see Brooks v. Johnson, 924 F.3d 104, 120 (4th

Cir. 2019).   What determines “good cause” for purposes of Rule 4(m)

“necessarily is determined on a case-by-case basis within the discretion of

the trial court.” Collins v. Thornton, 782 F. App’x 264 (4th Cir. 2019) (quoting

Scott v. Md. State Dep’t of Labor, 673 F. App’x 299, 306 (4th Cir. 2016)).

“[G]ood cause generally exists when the failure of service is due to external

factors, such as the defendant’s intentional evasion of service.” Attkisson v.

Holder, 925 F.3d 606, 627 (4th Cir. 2019). If a plaintiff fails to effect service

within the time required, the district court must dismiss the action “or order

that service be made within a specified time.” Fed. R. Civ. P. 4(m).

III.   DISCUSSION

       More than 90 days have elapsed since the Court authorized the U.S.

Marshals Service to serve Defendant Johnson on August 14, 2018. The

Plaintiff’s suggestion that the failure to serve Defendant Johnson is

attributable to the U.S. Marshals Service is not supported by the record. The

U.S. Marshals Service timely attempted to serve Defendant Johnson at his

last known address. [See Doc. 22]. It then used reasonable efforts to locate


                                       3

         Case 3:18-cv-00188-MR Document 71 Filed 06/08/20 Page 3 of 5
Defendant Johnson by seeking a forwarding address and researching DMV

and employment records. [Doc. 22 at 2]. The Plaintiff’s contention that

Defendant Johnson can be located by the U.S. Marshals Service through his

current employer is purely speculative and refuted by the U.S. Marshals

Service’s sworn statement to the contrary. The Plaintiff’s suggestion that

that Defendant Johnson evaded service, which is based only on the fact that

the Defendant moved his residence, is purely speculative. The Plaintiff’s

claim that Defendant Johnson communicated with another Defendant at

some point is conclusory and fails to demonstrate evasion. Moreover, it

appears that an extension of the service deadline would prejudice Defendant

Johnson.      Discovery has closed,1 the dispositive motions deadline has

expired, and the case is ripe for trial. Conversely, the statute of limitations

has not yet expired so that the Plaintiff would not be time-barred from

asserting his § 1983 claim against Defendant Johnson in a future action.

[See Doc. 1 at 2] (alleging that Defendant Johnson’s use of excessive force

occurred on October 28, 2017).

       Weighing the relevant factors and the circumstances of this case, the

Court concludes that the Plaintiff has failed to demonstrate good cause for


1It is noted that Plaintiff failed to obtain the current address of Defendant Johnson through
discovery, even though Plaintiff had the opportunity to inquire of a co-defendant who
Plaintiff asserts had such information.
                                             4

         Case 3:18-cv-00188-MR Document 71 Filed 06/08/20 Page 4 of 5
the failure to obtain service on Defendant Johnson and that an extension of

time is not warranted. Therefore, the Court will exercise its discretion and

dismiss this action as to Defendant Johnson for lack of service.

V.   CONCLUSION

     For the reasons stated herein, the Court will dismiss Defendant

Johnson from this action without prejudice pursuant to Fed. R. Civ. P. 4(m).

     IT IS, THEREFORE, ORDERED that the Plaintiff’s claims against

Defendant Johnson are hereby DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.
                               Signed: June 8, 2020




                                        5

        Case 3:18-cv-00188-MR Document 71 Filed 06/08/20 Page 5 of 5
